[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]




EXHIBIT 10.40




SERVICES AGREEMENT







This Services Agreement (this “Agreement”) is entered into as of May 6, 2015 by
and between IRTH Communications, LLC, a Nevada limited liability company
("IRTH"), and Social Reality, Inc., a Delaware corporation, located at 456
Seaton Street, Los Angeles, CA 90013 (“Company”), based on the following facts:




RECITALS




A.

IRTH is an independent Investor Relations and Capital Consulting firm that
provides investor relations, financial communications and strategic consulting
to private and publicly held companies.




B.

Company wishes IRTH to perform, and IRTH wishes to perform, certain IR/PR,
Internet development, communications and consulting services for Company, as
more particularly described below and in accordance with the terms and
conditions of this Agreement.




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree to the following terms and conditions, which set forth the rights,
duties, and obligations of the parties:




1.

PERFORMANCE OF SERVICES




1.1.

Performance of Services. Unless this Agreement is earlier terminated as set
forth in Section 7 below, for a twelve (12) month period following the date of
this Agreement, IRTH agrees to perform the following (the "Services") attached
as Appendix A.




1.2.

Review of Communications. IRTH shall provide Company with an advance copy of
each communication intended to be disseminated to the public for review of facts
prior to publication of such communications. The content of each such
communication shall be acceptable to the Company in its sole and absolute
discretion.




1.3.

Additional Services. If Company requires additional Services from IRTH, the
parties agree to negotiate in good faith the terms and conditions of such
additional Services, including and without limitation, if applicable, any
deliverables, specifications, payment and delivery schedules relating thereto.




1.4.

Cooperation by Company. Company shall provide IRTH such support, cooperation,
information and materials as are reasonably necessary for IRTH to perform the
Services. Notwithstanding anything in this Agreement to the contrary, IRTH shall
have no liability resulting from or relating to any delay or failure by Company
in providing to IRTH such support, cooperation, information and/or materials.
Company warrants that all information and materials it provides to IRTH will be
true and accurate in all material respects.




Company and IRTH acknowledge that IRTH is not a licensed broker/dealer,
investment bank or investment advisor. IRTH cannot and will not act in the
capacity of an ‘advisor’ as it relates to any financial transaction, funding,
merger or negotiation involving financing, purchase or sale of securities or any
other activity regulated under the laws, rules and statutes governing such
activities in the United States and any/all of its territories. IRTH activities
and responsibilities under this Agreement are limited to those referred to in
Recitals A and B, and Appendix A.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




1




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









2.

COMPENSATION; NON-PUBLIC INFORMATION




2.1

Value of Services. As consideration for the services to be provided by IRTH to
the Company pursuant to the provisions of this Agreement, the Company shall pay
a monthly non-refundable retainer of US $7,500 (Seven Thousand Five Hundred
Dollars). The initial retainer amount is to be paid upon execution of the
Agreement, followed by eleven (11) consecutive monthly payments in the amount of
$7,500 (Seven Thousand Five Hundred Dollars) to be paid on the corresponding day
of this Agreement, every thirty (30) days. Wiring instructions are outlined in
Appendix B and attached hereto.




For undertaking this engagement, and for other good and valuable consideration,
the Company agrees to issue to IRTH and/or its assignee(s), as a single one-time
retainer payment, $100,000 (One Hundred Thousand Dollars) worth of shares of the
Company’s Class A common stock; calculated by the average closing price of the
Company’s Class A common stock on its principal exchange for the 10 (ten)
trading days immediately prior to the execution of this Agreement (the
"Restricted Retainer Shares"); which shares shall be “Restricted Securities”
pursuant to the provisions of Rule 144 promulgated under the Securities Act of
1933, as amended (the "Securities Act"). The Company acknowledges and agrees
that all Restricted Retainer Shares is non-cancellable, non-refundable, and is
deemed to be earned and issued as of the date this Agreement is signed by the
Company and IRTH. The Company shall deliver to IRTH the Restricted Retainer
Shares no later than fifteen (15) calendar days from the approval of this
agreement by the board and Victory Park Capital, along with a signed resolution
of its Board of Directors authorizing the execution of this Agreement, and a
written approval of counsel for the Company stating that the Restricted Retainer
Shares are validly issued, fully paid and non-assessable, and that the issuance
of the Restriicted Retainer Shares to IRTH has been duly authorized by the
Company consistent with the Company’s by-laws, and the laws of the State of
Incorporation. The Company understands and agrees that IRTH has foregone
significant opportunities to accept this engagement, and that the Company
derives substantial benefit from IRTH’S decision to enter into and sign this
Agreement. The Restricted Retainer Shares therefore, constitute payment only for
IRTH’S agreement to consult with the Company, and are a nonrefundable, non-
apportionable, and non-ratable retainer; such Restricted Retainer Shares are not
a prepayment for future services. IRTH acknowledges that the receipt of the
Restricted Retainer Shares involves a high degree of risk and further
acknowledges that is can bear the economic risk of receiving the shares, which
may include the total loss of its compensation. IRTH represents that it is an
"accredited investor" as that term is defined in Securities Act. IRTH is not an
underwriter of, or dealer in, the Class A common shares of the Company, nor is
IRTH participating, pursuant to a contractual agreement or otherwise, in the
distribution of the shares. Delivery instructions are included in Appendix B and
attached hereto.




If the Company decides to terminate this Agreement at any time after the
effective date of this Agreement for any reason whatsoever, it is agreed and
understood that IRTH will not be requested or demanded by the Company to return
any of the Restricted Retainer Shares. Further, if and in the event the Company
is acquired in whole or in part, during the term of this Agreement, it is agreed
and understood IRTH will not be requested or demanded by the Company to return
any of the Restricted Retainer Shares. It is further agreed that if at any time
during the term of this Agreement, the Company or substantially all of the
Company’s assets are merged with or acquired by another entity, or some other
change occurs in the legal entity that constitutes the Company, IRTH shall
retain and will not be requested by the Company to return any of the Restricted
Retainer Shares.




IRTH and Company understand that the issuance of the Restricted Retainer Shares
is being made pursuant to an exemption from registration under state securities
law and in accordance with an exemption from registration afforded by Section
4(a)(2) of the Securities Act relating to transactions by an issuer not
involving any public offering. Consequently, the Shares are “Restricted
Securities” as that term is defined under the Securities Act. IRTH acknowledges
that the Restricted Retainer Shares may not be sold or otherwise transferred
unless they are subsequent registered under the Securities Act and any
applicable state securities law or an exemption from such registration is
available. IRTH further acknowledges that the Company is under no obligation to
register the resale of the Restricted Retainer Shares.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




2




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]







At such time as IRTH is eligible to resell the Restricted Retainer Shares in
accordance with Rule 144 of the Securities Act, or otherwise, the Company agrees
to take any and all reasonable action(s) necessary to assist IRTH in the resale
by IRTH of the Restricted Retainer Shares upon presentation of any Rule 144(b)
application by IRTH or its broker, together with customary representation
letters from IRTH and its broker and an opinion of counsel in form and substance
reasonably satisfactory to the Company (collectively, the "Rule 144(b)
Application") including, but not limited to: (1) Authorizing the Company’s
transfer agent to remove the restrictive legend on the restricted securities in
accordance with the Rule 144(b) Application; and (2) Cooperating and
communicating with IRTH and its broker in order to use Company’s reasonable best
efforts to clear the Restricted Retainer Shares for resale in accordance with
Rule 144 as soon as possible after presentation of a Rule 144(B) Application by
IRTH (or its broker) to either the Company and/or the Company’s transfer agent
with a copy to the Company. Further, the Company agrees to not unreasonably
withhold or delay approval of any Rule 144(b) Application submitted by IRTH to
facilitate the resale of the Restricted Retainer Shares in accordance with Rule
144.




IRTH and the Company acknowledge and agree that IRTH will suffer irreparable
harm and anticipated and actual damages in the event that the Company
unreasonably withholds or delays any Rule 144(b) Application by IRTH to either
the Company or the Company’s transfer agent, with a copy to the Company. The
Company agrees that money damages could not compensate IRTH for its irreparable
harm.




IRTH and the Company therefore agree that the Company shall have a period of ten
(10) business days from the date IRTH’S Rule 144(b) Application is tendered to
either the Company or its transfer agent (with a copy to the Company) by either
IRTH and/or its broker, to take any and all necessary actions consistent the
covenants in Section 5.4 above. The Company and IRTH agree that this ten (10)
day period is reasonable and consistent with industry standards concerning the
handling and processing of resales of restricted securities under Rule 144 by
publicly traded companies. The Company also acknowledges that IRTH’S ability to
resell the Restricted Retainer Shares, by virtue of the Company’s reasonable
best efforts, cooperation, covenants and representations in this regard, is a
material part of this Agreement and is a reasonable and material expectation of
IRTH in entering into this Agreement. Should events occur that require further
expense of time beyond this ten (10) day time period, the Company and IRTH shall
reasonably agree in a writing signed by each to an extension for a specific
amount of time. In no event shall an extension be agreed to unless the Company
comports with its “reasoanble best efforts” obligations, as set out above, and
communicates with IRTH bona fide and reasonable attempts at meeting Company’s
obligations to clear the subject restricted securities, as described herein. Any
written extension herein may be executed in counterparts by the principals of
the Company and IRTH, and facsimile signatures may be tendered in lieu of
originals. It is agreed that the separate signature of each principal on any
agreement to extend time shall be deemed a complete original. Notwithstanding
the anything contained in this Agreement, the Company makes no representation or
warranty to IRTH that it will be able to resell the Restricted Retainer Shares
for at least the amount of assigned value in accordance with this Agreement, if
at all.




Should the Company fail to successfully take any and all reasonable actions
necessary to clear the subject securities of restriction within the ten (10) day
time period after IRTH or its broker’s presentation of a Rule 144(d)
Application, or seek to extend time as provided for above, and in light of the
irreparable harm that IRTH will suffer in the event of any intentional and/or
unintentional delay in IRTH’S Rule 144(b) Application, the Company herein
irrevocably consents and agrees that IRTH shall be entitled to injunctive relief
in order to immediately enforce IRTH’S right to facilitate its efforts to resell
the Restricted Retainer Shares in accorance with the provisions of Rule 144. The
Company further agrees that IRTH shall be entitled to immediately seek the
injunctive relief contemplated and described herein in the Superior Court of
California, Los Angeles County. Both the Company and IRTH agreed that IRTH’S
access to injunctive relief; and the Company’s consent to IRTH’S ability to
obtain such injunctive relief, shall not otherwise amend, supersede or modify
the parties’ agreement to submit any other disputes to mediation and arbitration
as provided herein.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




3




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









2.1.

Service Required. Company may access the Services listed in Appendix A at will.
IRTH reserves the right to require scheduling in a timeframe which is reasonable
and may require payment up front for out-of-pocket costs and expenses related to
certain Services which require substantial capital outlay.




2.2.

Expenses. Company shall reimburse IRTH for any reasonable actual out-of-pocket
costs and expenses (including travel, meals and lodging expenses) that Company
has approved in advance and that IRTH incurs in the performance of its duties
under this Agreement. For further clarification of air travel, if flight travel
time is over four (4) hours in duration, IRTH is permitted to purchase business
class tickets and expense to the Company of said travel, and the Company shall
purchase tickets for IRTH. IRTH shall provide an itemized list of all such
expenses and supporting receipts, which shall be sufficiently detailed for
verification and management control purposes. Such expenses shall be paid to
IRTH within ten (10) days of the Company’s receipt of such an itemized list.




2.3.

Non Public Information. During the course of rendering the Services to the
Company, IRTH will be provided with certain non-public information regarding the
Company (the "Confidential Information"). IRTH agrees that it will not use any
Confidential Information except for the Company's behalf in the course of
rendering the Services to the Company IRTH acknowledges that such Confidential
Information could be deemed to be material non-public information that is not
generally available to the public. IRTH further acknowledges its understanding
that federal securities laws strictly prohibit any person who obtains inside
information, and has a duty not to disclose it, such as IRTH, from using the
information in connection with the purchase or sale of securities. The Company
will cause the Confidential Information to be delivered to IRTH in reliance upon
this Agreement and upon Rule 100(b)(2)(II) of Regulation FD promulgated by the
Securities and Exchange Commission. IRTH further agrees that it will keep all
Confidential Information confidential. IRTH shall disclose Confidential
Information only to those of its officers, directors, partners, employees,
agents and representatives who have (and only to the extent such persons have) a
legitimate need for access to such Confidential Information (the "Third
Parties") in connection with the foregoing purposes.

IRTH will advise all Third Parties having access to Confidential Information
that such information is confidential and that access to Confidential
Information is to be limited and shall direct them not to (and such Third
Parties shall not) disclose Confidential Information or provide access to such
information to any third party. IRTH will take all such measures to protect the
confidentiality of Confidential Information and access to Confidential
Information as IRTH uses to protect its own confidential information and which
are otherwise reasonable under the circumstances or otherwise reasonably
requested by the Company.






3.

OWNERSHIP




Company shall own all right, title and interest (including, without limitation,
all intellectual property rights) in and to any work product or deliverables
provided to Company as part of the Services. Except as otherwise provided in
Section 7.2, Company hereby grants to IRTH a non-exclusive license to copy and
distribute any or all of the communications and collateral regarding Company.






4.

REPRESENTATIONS AND WARRANTIES




4.1.

Limited Warranty. IRTH represents and warrants to Company that (a) IRTH has full
power to enter into this Agreement and to perform its obligations hereunder, and
(b) IRTH has not made and will not make any commitments or agreements
inconsistent with this Agreement.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




4




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









4.2.

EXCLUSIVE WARRANTY. THE EXPRESS WARRANTIES SET FORTH IN SECTION 4.1 CONSTITUTE
THE ONLY WARRANTIES MADE BY IRTH WITH RESPECT TO THE SERVICES (INCLUDING,
WITHOUT LIMITATION, ANY DELIVERABLES). IRTH MAKES NO OTHER REPRESENTATION OR
WARRANTY OR CONDITION OF ANY KIND WHETHER EXPRESS OR IMPLIED (EITHER IN FACT OR
BY OPERATION OF LAW) WITH RESPECT TO THE SERVICES (INCLUDING, WITHOUT
LIMITATION, ANY DELIVERABLES). IRTH EXPRESSLY DISCLAIMS ALL WARRANTIES OR
CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. IRTH DOES NOT
WARRANT, GUARANTEE OR MAKE ANY REPRESENTATIONS REGARDING THE SERVICES
(INCLUDING, WITHOUT LIMITATION, ANY DELIVERABLES) IN TERMS OF CORRECTNESS,
ACCURACY, RELIABILITY, CURRENTNESS OR OTHERWISE, OR THAT THE SERVICES
(INCLUDING, WITHOUT LIMITATION, ANY DELIVERABLES) WILL BE ERROR- FREE (EXCEPT
FOR ANY ERROR THAT RESULTS FROM IRTH'S BAD FAITH, WILLFUL NEGLIGENCE OR UNTRUE
STATEMENT NOT MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION PROVIDED
TO IRTH BY COMPANY), AND IRTH HEREBY DISCLAIMS ANY AND ALL LIABILITY ON ACCOUNT
THEREOF. THERE IS ALSO NO IMPLIED WARRANTY OF NON-INFRINGEMENT; THE SOLE REMEDY
FOR INFRINGEMENT IS PROVIDED IN SECTION 5. This Section 4.2 shall be enforceable
to the maximum extent allowed by applicable law.




5.

INDEMNIFICATION




5.1.

Indemnification by IRTH. IRTH shall indemnify, hold harmless and defend Company
(and its and their directors, officers, employees, and agents) against any and
all damages, costs, expenses, settlements and other liabilities (including
reasonable attorneys’ fees and costs) arising out of or relating to any claim,
suit, action or proceeding to the extent based on any claim that the Services in
the form provided to Company by IRTH, infringe, misappropriate or violate any
U.S. copyright or U.S. trade secret, or that result from IRTH's bad faith,
willful negligence or contain any untrue statement that is not based upon and in
conformity with information provided by Company. This Section 5.1 states the
entire liability of IRTH and the exclusive remedy of Company with respect to
infringement of any intellectual property rights or IRTH's bad faith, willful
negligence or untrue statements, whether under theory of warranty, indemnity or
otherwise.




5.2.

Exclusions. IRTH shall have no liability for, and Company (and its and their
directors, officers, employees, and agents) shall indemnify and hold IRTH
harmless from and against, any claim arising out or relating to: (a) use,
operation or combination of any deliverables with any other documentation not
provided or authorized by the Company, if liability would have been avoided but
for such use or combination; (b) Company’s or Company's agents' activities after
IRTH has notified Company that IRTH believes such activities may, if Company
engages in such activities, result in any claim, suit, action or proceeding for
which IRTH would be liable under Section 5.1, (c) any modifications or marking
of any deliverables not specifically made or authorized in writing by the
Company; (d) third party product, software or data; (e) any negligent or willful
acts or omissions of Company; or (f) any use of the Services (including, without
limitation, any deliverables) outside the geographical boundaries of the United
States or Canada.




5.3.

Indemnification by Company. Company shall indemnify, hold harmless and defend
IRTH (and its and their directors, officers, employees, and agents) against any
and all damages, costs, expenses, settlements and other liabilities (including
reasonable attorneys’ fees and costs) arising out of or relating to any claim,
suit, action or proceeding (including, without limitation, reasonable attorneys’
fees) arising from or relating to any use of the Services, including, without
limitation, any reproduction, modification, distribution or other use of any
deliverables, by Company or any party under license from Company (including,
without limitation, any claim of infringement of third party rights or any
breach of warranty), or that results from Company's bad faith, willful
negligence or delivery of untrue information or statements to IRTH. If IRTH is
joined in any lawsuit, subpoena or action brought against Company by any State
or Federal agency, Company agrees to indemnify IRTH per this section 5.3.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




5




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









5.4.

Notice; Cooperation; Control. A party (“Indemnifying Party”) shall not be
obligated to indemnify, hold harmless and defend the other party (“Indemnified
Party”) hereunder unless (and only to the extent) the Indemnified Party (a)
promptly notifies the Indemnifying Party of any such claim, suit, action or
proceeding for which indemnification is sought (provided that any failure to
provide such notice shall not diminish Indemnifying Party’s obligations under
this Section 5 unless, and only to the extent that, the Indemnifying Party is
materially prejudiced as a result of any such failure to provide such prompt
notice); (b) provides reasonable cooperation to the Indemnifying Party at the
Indemnifying Party’s expense; and (c) allows the Indemnifying Party to control
the defense and any settlement of such claim, suit, action or proceeding,
provided that (i) the Indemnified Party may, at its option, expense, participate
and appear with the Indemnifying Party in such claim, suit, action or proceeding
and (ii) neither party may settle any such claim, suit, action or proceeding
without the other party’s prior written approval, which will not be unreasonably
withheld or delayed.




6.

LIMITATION OF LIABILITY




6.1.

TO THE EXTENT ALLOWED BY APPLICABLE LAW, IN NO EVENT SHALL ANY PARTY BE LIABLE
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT, OR PUNITIVE DAMAGES OF ANY
KIND (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF
USE OF DATA OR INTERRUPTION OF BUSINESS) ARISING FROM OR RELATING TO THIS
AGREEMENT OR THE SERVICES (INCLUDING, WITHOUT LIMITATION, ANY DELIVERABLES),
EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
HOWEVER CAUSED, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY OR LIMITATION OF LIABILITY.




6.2.

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY OR THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITATION OF LIABILITY OR LIMITED REMEDY, IRTH’S
ENTIRE AGGREGATE LIABILITY FOR ANY AND ALL CLAIMS ARISING UNDER OR RELATING TO
SECTION 4.1 (LIMITED WARRANTY) AND/OR SECTION 5.1 (INDEMNIFICATION BY IRTH),
UNDER ANY LEGAL THEORY (WHETHER IN CONTRACT, TORT, INDEMNITY OR OTHERWISE),
SHALL NOT EXCEED THE AMOUNT PAID BY COMPANY TO IRTH UNDER THIS AGREEMENT.




7.

TERM AND TERMINATION




7.1.

Term




Except as hereinafter provided, this Agreement shall commence on the date first
set forth above and, unless sooner terminated as provided in this Agreement,
shall continue thereafter in full force and effect for twelve (12) months.
 Notwithstanding Section 7.1.1, IRTH may terminate this Agreement immediately if
(a) Company fails to make when due any payments to IRTH under this Agreement;
(b) if IRTH determines, in its sole discretion, that Company has failed to
provide complete and accurate information necessary for IRTH to perform the
Services, or that Company is acting or has acted in a manner that damages or
could potentially damage IRTH's reputation in the business community, or (c) if
Company (i) becomes insolvent; (ii) fails to pay its debts or perform its
obligations in the ordinary course of business as they mature; (iii) is declared
insolvent or admits in writing its insolvency or inability to pay its debts or
perform its obligations as they mature; (iv) becomes the subject of any
voluntary or involuntary proceeding in bankruptcy, liquidation, dissolution,
receivership, attachment or composition or general assignment for the benefit of
creditors, provided that, in the case of an involuntary proceeding, the
proceeding is not dismissed with prejudice within sixty (60) days after the
institution thereof; or (v) if Company becomes the subject of a Federal, State,
SEC or FINRA investigation into its business practices, accounting or officers
and directors. .




The twelve (12) month term of this Agreement shall automatically renew for an
additional (12) month term on each yearly anniversary date unless the Company
gives notice to IRTH of an intention to terminate at





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




6




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]







the expiration of the original term. The termination notice must be in writing
and received by IRTH at least thirty (30) days prior to the end of the term. As
compensation for the renewal term, the Company shall pay IRTH a monthly
non-refundable retainer of US $7,500 (Seven Thousand Five Hundred Dollars),
payable upon the first day of the renewal term of the Agreement, followed by
eleven (11) consecutive monthly payments in the amount of $7,500 (Seven Thousand
Five Hundred Dollars) to be paid on the corresponding day of this Agreement,
every 30 days. The Company shall also issue or cause to be issued to IRTH and/or
its assignee(s) upon renewal, a single one-time payment of, $100,000 (One
Hundred Thousand Dollars) worth of renewal retainer shares of the Company’s
common stock; which shares shall be “Restricted Securities” pursuant to the
provisions of Rule 144 and issued consistent with the terms in Section 2 of this
Agreement. The amount of these additional renewal retainer shares shall be
determined by dividing $100,000 by the average closing price of the Company
common stock on its principal exchange for the 10 (ten) trading days immediately
prior to the first day of the renewal term (“renewal date”). It is expressly
agreed to that all renewal retainer shares are non-cancellable and to be deemed
earned as of the date of the renewal term. The Company shall deliver shares to
IRTH no later than thirty (30) days after the renewal date.




7.1.1

Company may terminate this Agreement, upon an aggregate thirty (30) days' prior
written notice and opportunity for IRTH to cure, if IRTH breaches any material
term of this Agreement. The Company may terminate this Agreement if (a) IRTH
fails to deliver the Services in accordance with the terms of this Agreement;
(b) if the Company determines, in its sole discretion, that IRTH is acting or
has acted in a manner that damages or could potentially damage the Company's
reputation in the business community, or (c) if IRTH (i) becomes insolvent; (ii)
fails to pay its debts or perform its obligations in the ordinary course of
business as they mature; (iii) is declared insolvent or admits in writing its
insolvency or inability to pay its debts or perform its obligations as they
mature; (iv) becomes the subject of any voluntary or involuntary proceeding in
bankruptcy, liquidation, dissolution, receivership, attachment or composition or
general assignment for the benefit of creditors, provided that, in the case of
an involuntary proceeding, the proceeding is not dismissed with prejudice within
sixty (60) days after the institution thereof; or (v) if IRTH becomes the
subject of a Federal, State, SEC or FINRA investigation into its business
practices, accounting or officers and directors.




7.2.

Effect of Termination.




7.2.1

Termination of Rights and Obligations; Return of Property. Upon any termination
of this Agreement, all obligations and rights hereunder shall terminate, except
to the extent otherwise provided in this Agreement. Within ten (10) business
days after any such termination of this Agreement, each party shall return to
the other party, or destroy all copies or portions of, all of the other party's
property. At either party's request, the other party shall furnish to the
requesting party an affidavit signed by an officer of the other party certifying
that, to the best of its knowledge, such delivery or destruction has been fully
effected.




7.2.2

No Waiver or Release. Termination of this Agreement by either party shall not
act as a waiver of any breach of this Agreement and shall not act as a release
of either party from any liability for breach of such party’s obligations under
this Agreement. Neither party will be liable to the other for damages of any
kind, which arise solely as a result of terminating this Agreement in accordance
with its terms; and, termination of this Agreement by a party will be without
prejudice to any other right or remedy of such party under this Agreement or
applicable law.




7.2.3

Survival. The provisions of Sections 1.4, 2.2, 3 (except as provided in Section
7.1.1), 4.1, 5, 6, 7, 8 and 9 shall survive any termination of this Agreement.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




7




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









8.

GOVERNING LAW AND ATTORNEY’S FEES




This Agreement shall be governed by and construed under and in accordance with
the laws of the State of California as an agreement made and wholly to be
performed therein and Company hereby consents to the jurisdiction of the State
Courts of California or the Federal Courts located therein. Any lawsuit
commenced in connection with this Agreement shall be filed in a Court of
competent jurisdiction located in Los Angeles County, California. Company
acknowledges that IRTH’s performance and obligations hereunder are unique, of
extraordinary value, and that a material breach by Company of any material
obligation hereunder will cause IRTH irreparable damage which cannot be
compensated with money only. Therefore, Company agrees that IRTH, as a matter of
right, shall be entitled to an injunction or other equitable relief against
Company, in addition to all other rights at law to prevent the material breach
of any material terms or conditions hereof by Company, and to enforce any rights
of IRTH seeking equitable relief hereunder. Company hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement.




In the event any party shall be required to commence any action or proceeding
against the other party by reason of any breach or claimed breach of any
provision of this Agreement, to commence any action or proceeding in any way
connected with this Agreement, or to seek a judicial declaration of rights under
this Agreement, the party prevailing in such action or proceeding shall be
entitled to recover from the other party, or to be reimbursed, the prevailing
party’s actual attorneys’ fees and costs including, but not limited to, expert
witness fees, witness fees, and any and all other fees and costs, whether or not
the proceeding or action proceeds to judgment.




9.

GENERAL PROVISIONS.




9.1

Assignment. This Agreement shall not be assignable by any party hereto without
the prior written consent of all of the other parties and any attempt to assign
this Agreement without such consent shall be void and of no effect.
Notwithstanding the forgoing, in the event of (a) the reorganization of either
party to this Agreement into another entity of whatsoever kind in any
jurisdiction or (b) sale or change of control of either party to this Agreement
during the term of this Agreement, the parties agree that this Agreement shall
be automatically assigned (and shall not be subject to the consent of any party)
to such new entity without addition or diminishment of such Agreement’s terms or
conditions.




9.2

Complete Agreement. This Agreement constitutes the complete and exclusive
statement of agreement between the parties with respect to the subject matter
herein and replaces and supersedes all prior written and oral agreements or
statements by and between the parties. No representation, statement, condition
or warranty not contained in such agreements will be binding on the parties or
have any force or effect whatsoever.




9.3

Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.




9.4

Notice. Any notice or other communication pursuant hereto shall be given to a
party at its address first set forth above by (i) personal delivery, (ii)
commercial overnight courier with written verification of receipt, or (iii)
registered or certified mail. If so mailed or delivered, a notice shall be
deemed given on the earlier of the date of actual receipt or three (3) days
after the date of authorized delivery.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




8




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









9.5

Counterparts.  This Agreement may be executed in one or more original or
facsimile counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.




9.6

Late Fee; Collection Costs.  Company agrees to pay interest on any amounts of
cash or stock in default of payment to IRTH pursuant to this Agreement at the
rate of one and one-half percent (1 1/2%) per month from the date incurred by
Company until such default is cured by the Company. Company shall pay or
otherwise reimburse to IRTH all legal fees, costs and expenses incurred by IRTH
in any manner in connection with any default of payment of cash or stock to IRTH
pursuant to this Agreement, including, but not limited to, fees, costs and
expenses incurred in any administration, negotiations, disputes, litigation or
collection pursuant to the terms and conditions of this Agreement. Such
obligation shall be binding upon Company regardless of whether or not any legal
action has been commenced or is ever commenced.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




9




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]



















IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
duly authorized representatives of the parties as of the date hereof.
















COMPANY

 

IRTH Communications, LLC

 

 

 

 

 

Social Reality, Inc.

 

IRTH Communications, LLC

456 Seaton Street

 

401 Wilshire Blvd, 12th Floor #111

Los Angeles, CA 90013

 

Santa Monica, CA 90401

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Miglino

 

By:

/s/ Robert Haag

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Name:

Christopher Miglino

 

Name:

Robert Haag

 

 

 

 

 

Title:

CEO

 

Title:

Managing Director

 

 

 

 

 

Date: 5/6/2015

 

Date: 5/6/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





























401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




10




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]













Appendix A






n

General Counseling Services




o

Develop, for approval and implementation, a project plan designed to achieve
agreed upon objectives and provide appropriate resources from IRTH
Communications’ professional staff to carry out the plan;



o

Execute activities designed to achieve agreed upon objectives and provide
appropriate resources from our professional staff to carry out the project plan
and achieve consistent, credible communication with the domestic and
international investment community;



o

Advise the Company on opportunities and provide objective strategic counsel on
the full spectrum of investor relations issues including best practices,
material disclosure, corporate governance and crisis situations;



o

Provide written or verbal periodic reports reviewing activities initiated by
IRTH Communications on Company’s behalf and anticipated activities for the
following quarter, unless otherwise specified.




n

General Investor Services and Fulfillment




o

Communicate with investors via phone, mail** and electronic communication on
behalf of the Company with its approval and supervision;



o

Handle the creation and dissemination of pre-approved corporate overview
materials on behalf of the Company;



o

Prepare, subject to Company’s consent, and distribute letters to shareholders
(if applicable).**




n

Messaging




o

Develop a unique and consistent messaging statement for the Company. The
statement will leverage management’s strategic vision, business expertise and
operational performance to deliver the optimal valuation  multiple for the
Company;



o

Position the management to effectively demonstrate the ‘Who’, ‘What’ and ‘How’
behind the Company’s strategies and objectives so that investors can evaluate
all aspects, including the intangibles, of a potential ‘buy’ decision.






n

Peer group analysis




o

Work with management to develop a clear comparison of a firm's results to those
of similar companies or competitors;



o

Analyze the shareholder make-up of your competitors and/or similar companies to
deliver a peer matrix for use as a target list of active investors interested
and invested in your space.




n

Analyst and Investor Meetings***




o

Assist with targeting buy and sell side analysts and investment managers whose
interests and criteria best suit the Company;



o

Arrange Company presentations to investment managers, brokerage and/or
corporate-hosted meetings with interested parties;



o

Organize one-on-one meetings with targeted analysts, institutions, and brokers;



o

Identify suitable and cost-effective investor forums.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




11




--------------------------------------------------------------------------------

[scri_ex10z40001.jpg] [scri_ex10z40001.jpg]









n

Financial Communications and Investor Outreach Services




o

Assist in creating a fully compliant Investor Relations section to your
corporate website. The site will include the Company’s filings, press releases,
stock information, transfer agent, counsel and frequently asked questions;*



o

Develop plans for aggressive outbound investor outreach, when requested,
including existing shareholders, potential institutional and retail shareholders
and other potential stakeholders;



o

Manage inbound shareholder relations by providing our contact information for
investors, the media and other interested stakeholders and potential
stakeholders.






n

Crisis Communications




o

Respond to crisis situations with a concise strategy. Assist in addressing
issues such as product recalls, contract losses, regulatory actions, litigation,
loss of key employees, takeover or merger speculation, natural disasters, theft
and other events.






n

Press and Media Management Campaign




o

Work with you to develop a full release calendar, timing releases and important
press announcements for utmost effectiveness;



o

Coordinate additional PR relationships with the goal of creating general
investor and media awareness for the company;



o

Conduct periodic reviews of Company’s descriptions and coverage to assure
accuracy in various Electronic Bulletins such as Bloomberg and Dow Jones;



o

Leverage relationships with media and financial journalists to effectively
communicate the Company’s message;



o

Audit financial news and information portals to ensure that the databases
reflecting Company information are current;




n

Website and Investor Database Development




o

Assist in the installation and maintenance of an SEC compliant IR data feed
(professional IR section for your investors!);*



o

Investor database. Build an interactive investor database on your website that
will collect names and information and email your releases and SEC filings
DIRECTLY to your investors;*



o

Development of an “Investor Centric” web presence, where applicable, for your
company.*




n

Development of Investor Collateral




o

Our editorial staff will develop a broker ‘tear sheet’, utilizing professional
research databases on your Company, suitable for inclusion with your investor
kit and update quarterly or as often as required;



o

Edit shareholder letters, speeches and investor presentations (i.e. Power Point)
when requested;



o

Work with you to develop an investor kit if none is currently available, or
modify/improve current investor collateral.**




n

Production and Hosting of Quarterly Conference Call




o

If you choose to conduct one, coordinate and host your quarterly conference
call;



o

Coordinate conference calls between Management and key investment professionals,
when appropriate.





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




12




--------------------------------------------------------------------------------












n

Roadshow and Relationship Management***




o

Coordinate periodic investor/broker road shows and conferences;



o

Arrange periodic meetings, with locations to be determined, with buy/sell-side
analysts, retail brokers and investment bankers if appropriate;



o

Create collateral materials for presentations and communications;



o

Interface with our retail broker/dealer network to facilitate exposing the
Company to potential investors and set up one-on-one and small group
presentations.




n

Telemarketing Program




o

When applicable, make outbound telemarketing to existing shareholders and
interested parties as well as our network of institutions and brokers;



o

Provide interested parties with information and content created by Company;



o

Respond to all incoming calls from shareholders or prospective investors; build
and maintain call- inquires database.










Disclaimer and Disclosures




Notwithstanding anything contained herein to the contrary, it is clearly
understood and agreed to by the parties hereto that the aforementioned services
to be provided by IRTH will not involve any promotion of the Company’s
securities.  It shall be expressly understood that IRTH shall have no power to
bind Company to any contract or obligation or to transact any business in
Company’s name or on behalf of Company in any manner and Company is not
obligated to accept any recommendations or close any transactions submitted by
IRTH.  IRTH shall at all times comply with all State and Federal Securities
Laws, rules and regulations and shall not make any statements concerning the
Company to any third parties without Company consent.







*Services provided by outside vendors and billed directly to the Company

** Printing and postage is not included in this Agreement

*** Travel and expenses are billed separately





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




13




--------------------------------------------------------------------------------
















Appendix B










Wiring Instructions:






Account Name:

IRTH Communications, LLC



Bank Name:

US Bank

Montpelier Branch

672 Washington Street

Montpelier, ID 83254

208-847-0410




Routing Number:

1XXXXXX9

Account Number:

1XXX XXXX XXX1










Information for Registration of Shares:




IRTH Communications, LLC

401 Wilshire Blvd, 12th Floor #111

Santa Monica, CA 90401

TPIN: 26-3404403







Information for Delivery of Shares and/or Checks:




IRTH Communications, LLC

Accounting

720 N 4th Street

Montpelier, ID 83254





401 Wilshire Blvd, 12th Floor, #111 – Santa Monica, CA 90401

Office (866) 976-4784  Fax (213) 867-6265




14


